Case: 12-10778       Document: 00512289307         Page: 1     Date Filed: 06/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 27, 2013
                                     No. 12-10778
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JIMMY M. THOMPKINS,

                                                  Plaintiff - Appellant

v.

KATHLEEN SEBELIUS, Head of Department of Health and Human Services,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CV-905


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Jimmy M. Tompkins worked as a special agent with
the United States Department of Health and Human Services Office of Inspector
General ("the Agency") from 2000 to 2008. Following an investigation into a
complaint filed against him, Tompkins was terminated from the Agency on
March 7, 2008. The complaint alleged that, in May and June of 2007, Tompkins
repeatedly contacted a female Special Assistant United States Attorney


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-10778      Document: 00512289307         Page: 2    Date Filed: 06/27/2013

                                      No. 12-10778

(SAUSA) regarding his personal life despite the female SAUSA’s insistence that
he only contact her concerning professional matters.
       The investigating official found the allegations against Tompkins to be
true and proposed that Tompkins be terminated for (1) unprofessional conduct
toward a professional colleague (the SAUSA) and (2) unprofessional conduct
toward co-workers and supervisors. Tompkins, believing his termination to be
in retaliation for a complaint of race and gender discrimination he filed with the
Equal Employment Opportunity Commission in November 2006, filed suit in the
Northern District of Texas.1
       The retaliation claim is governed by the familiar McDonnell Douglas-
Burdine framework. LeMaire v. La. Dep't of Transp. & Dev., 480 F.3d 383, 388
(5th Cir. 2007) (Title VII claims). A retaliation claim requires proof that the
plaintiff engaged in protected EEO activity and that he suffered an adverse
employment action; it also requires proof of pretext, i.e. that the employer’s
action was motivated by retaliation for the filing of the complaint. Id. at 388-
389. The district court found that Tompkins did not present evidence sufficient
to create genuine issues of material fact in support of his claim, and granted the
defendant’s motion for summary judgment.
       On appeal, Tompkins raises the same arguments and evidence proffered
in the court below, and raises no argument that casts doubt on the district
court's thorough opinion. Moreover, he fails to brief, and has therefore waived
any challenge to the second charge identified above. Therefore, we AFFIRM the
judgment of the district court essentially for the reasons set out in its opinion
dated May 23, 2012.
AFFIRMED.




       1
          Tompkins also alleged gender and age discrimination claims in his suit, but the
district court held he abandoned them in administrative proceedings, and he has not appealed
that conclusion.

                                             2